ON MOTION FOR REHEARING.
GRAVES, Judge.
In this motion it is contended that since it is shown that appellant claimed that he had purchased the property found in his possession and which evidently had been taken at the time from the burglarized premises, that the trial court was in error in its charge wherein it failed to instruct on the law relative to the possession of recently stolen property and a reasonable explanation of such possession, and that if such explanation be present, then the duty devolves upon the State to show the falsity thereof beyond a reasonable doubt. The careful trial court did charge that if the jury believed, or had a reasonable doubt, that appellant purchased this property alleged to have been taken from the burglarized home from Walters or any other person, to acquit appellant. In other words, unless they believed beyond a reasonable doubt that appellant did not purchase this property from anyone, then to acquit him, thus going further than any defense offered by appellant, and not even demanding the probable truth of the statement.
Branch’s Ann. Tex. P. C., p. 1334, sec. 2465, says:
“Possession of property recently stolen being a circumstance only, no inference of guilt is deduced therefrom as a matter of law; therefore it is no more necessary to single out and charge on the circumstance of such possession than it would be to single out and charge on the circumstance of flight or motive. Nor does the fact that an explanation of such possession is in evidence require a charge on the subject of possession and explanation. An explanation is of no consequence to either side unless it involves some defense; hence an affirmative charge on the *98defense involved in the explanation is all that is required and is the safest and fairest way of submitting the issue to the jury.”
This, statement cites numerous cases by. this court.
We think the original opinion properly disposes of this case, and the motion will therefore be overruled.